Citation Nr: 1311241	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  98-06 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left arm disability.  

2.  Entitlement to service connection for a left shoulder disability.  

3.  Entitlement to service connection for a cervical spine disability.  

4.  Entitlement to service connection for a lumbar spine disability.  

5.  Entitlement to an increased rating for service-connected herpes simplex, including an initial, compensable rating prior to January 20, 2005, and a rating higher than 10 percent for the period thereafter.  

6.  Entitlement to an initial disability rating in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to December 1983.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated September 1997 and October 2000 issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

The claim for an increased rating for service-connected herpes simplex, type II, was previously denied by the Board in July 2001.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2002 order, the Court vacated the July 2001 Board decision pertaining to that issue and remanded the matter back to the Board for development consistent with the parties' Joint Motion for Remand and to Stay Proceedings (Joint Motion).  In May 2003, January 2005, January 2006, May 2009, and September 2012, the Board remanded the matter to ensure that development was completed.  

Unfortunately, as discussed below, additional evidentiary development is needed as to each claim on appeal.  As such, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

This appeal has been remanded on several prior occasions in order to ensure that all evidentiary development and due process has been afforded the Veteran before a final decision is rendered.  Unfortunately, while the Board regrets any additional delay in the adjudication of the claims on appeal, the Board finds that an additional remand is needed before a fully informed decision can be rendered in this appeal.  

Service Connection Claims

The Veteran is seeking service connection for a left arm, left shoulder, lumbar spine, and cervical spine disabilities.  While the service treatment records do not show any complaints, treatment, or findings related to a left arm, shoulder, lumbar spine, or cervical spine disability, the Veteran has asserted that he injured his neck and left shoulder while playing basketball in service and that he experienced low back pain during service as result of the heavy lifting he was required to do at work.  

In the most recent remand in September 2012, the Board remanded the service connection claims on appeal in order to obtain an amended medical opinion that addressed (1) whether the claimed disabilities were causally or etiologically related to service and (2) whether the claimed disabilities were proximately due to or aggravated by each other.  The Board requested that, in answering the foregoing questions, the VA examiner consider any evidence of continuity of symptomatology since service.  

In September 2012, the Veteran was afforded VA examinations to evaluate his arm, shoulder, lumbar spine, and cervical spine disabilities, at which time he was diagnosed with cervical spondylosis, left cervicalgia (radiculopathy), lumbar spine spondylosis, and shoulder bursitis.  A diagnosis was not rendered as to a left arm disability.  Nevertheless, the VA examiner opined that it is less likely than not that the claimed disabilities were incurred in or caused by an in-service injury, event, or illness, noting that there were no records during active duty showing any significant complaints, events, or injury to the cervical spine, lumbar spine, or left shoulder.  The examiner also opined that there is no causative reason that the cervical or lumbar spine disabilities would precipitate the other to develop or develop bursitis in the left shoulder.  

While the September 2012 VA examiner provided a nexus opinion regarding whether the current left shoulder, lumbar spine, and cervical spine disabilities are related to service or proximately due to each other, it appears that the medical opinion provided is, nonetheless, inadequate.  Indeed, it does not appear that the VA examiner considered the evidence of continuity of symptomatology, including specifically the May and December 1997 statements from Dr. T.P., which state that the Veteran had been treated for neck and shoulder problems since 1984 with a diagnosis of cervical spine spondylosis and radiculopathy.  The VA examiner also failed to provide a diagnosis of any current left arm disability, as well as an opinion regarding whether the claimed disabilities are aggravated by the other.  

The U.S. Court of Appeals for Veterans Claims has held that compliance by the Board or the RO with remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has also held that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection.  Allen v. Brown, 7 Vet. App. 439, 449 (1995). 

Therefore, based on the foregoing, the Board finds a remand is necessary in order to obtain an amended medical opinion that addresses (1) whether the Veteran has a current left arm disability and, if so, the likely etiology of the disability and (2) whether the claimed disabilities are aggravated by each other.  

Increased Rating Claims

In May 2009, the Board remanded the Veteran's claim for an increased rating for service-connected GERD in order to provide the Veteran a statement of the case (SOC) because he had submitted a timely notice of disagreement as to the initial rating assigned to his disability.  The Board noted that, if the Veteran submitted a substantive appeal following the issuance of the statement of the case, the Veteran should be scheduled a VA examination.  See May 2009 Board remand.  

Review of the record reveals that the RO issued an SOC addressing the GERD claim in April 2012, after which the Veteran's representative submitted a written statement in May 2012, which was accepted as a substantive appeal in lieu of a VA Form 9.  

The record reflects that the Veteran was scheduled a VA general medical examination in November 2011, which he cancelled.  However, it does not appear that the Veteran was ever afforded a VA examination to evaluate his service-connected GERD disability, although such action was directed by the Board in May 2009.  

Therefore, the Board finds that the directives of the May 2009 Board remand have not been substantially complied with, thereby necessitating another remand.  See Stegall, supra.  In making this determination, the Board notes that the Veteran's GERD has not been evaluated since July 2000, more than 10 years ago.  As such, on remand, the Veteran should be afforded a VA examination to determine the current level of severity of his service-connected GERD disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

In addition to the foregoing, the Veteran is seeking an increased rating for his service-connected type II herpes simples.  This claim was remanded by the Board in September 2012 in order to schedule the Veteran a VA examination, which he was afforded in September 2012.  Despite the foregoing, there appears to be evidence and correspondence relevant to this claim that is not associated with the paper or paperless record.  

The evidentiary record contains a photo copy of the last two pages of a December 2008 rating decision which notes that a 10 percent rating was granted for herpes simplex, effective January 20, 2005.  The rating decision granting the 10 percent rating is not associated with the record and, as such, there is no indication as to what evidence was considered or awarding the increased rating.  The record reflects, however, that the Veteran was afforded a VA examination to evaluate his service-connected herpes simplex on November 6, 2006, although a November 2006 VA examination report is not associated with the record.  See November 2006 File Memorandum.  

Without all pertinent evidence and information identified by the record, the Board is unable to render a fully informed decision with respect to whether the Veteran's service-connected herpes simplex warrants a higher rating.  As such, the Board finds that a remand is necessary in order for the RO/AMC to locate all evidence relevant to this claim and associate it with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Locate a copy of the entire December 2008 rating decision that granted a 10 percent rating for service-connected herpes simplex, II, effective January 20, 2005, and associate it with the claims file.  The evidence used to grant the increased rating shoulder also be associated with the claims file, including, but not limited to, a November 9, 2006 VA examination report.  

2. Request that the physician who conducted the September 2012 VA examinations review the claims file, including this remand, and provide an addendum to his previous report that addresses the following:

a. Does the Veteran have a current left arm disability?

If so, is it as likely as not (i.e., a probability of 50 percent) that the current left arm disability was incurred in or is otherwise related to his military service?  In answering the foregoing, the examiner must consider the evidence showing the Veteran twisted his left wrist in April 1977, and his statements regarding this condition.  

Is it as likely as not (i.e., a probability of 50 percent) that the current left arm disability is proximately due to OR aggravated by the lumbar spine and/or cervical spine disability?

b. Is the left-shoulder bursitis a separate and distinct disability from the cervical radiculopathy?  If so, identify the symptoms that are attributable to each disability.  

c. Is it as likely as not (i.e., a probability of 50 percent) that the current left shoulder bursitis is aggravated by the lumbar and/or cervical spine disability?

d. Is it as likely as not (i.e., a probability of 50 percent) that the current cervical spine disability is aggravated by the lumbar spine and/or left shoulder disability?

e. An answer must be provided as to each question listed above.  A rationale must also be provided for each answer provided.  

f. If the foregoing questions cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the physician should so specify in the report and explain why this is so.

3. Schedule the Veteran a VA examination to evaluate the current level of severity of his service-connected GERD disability.  Any indicated evaluations, studies, and tests should be conducted.  The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished.  

The examiner must comment on whether it is at least as likely as not (i.e., a probability of 50 percent) that the Veteran's service-connected GERD renders him unable to secure and follow substantially gainful employment.  A rationale must be provided for any opinion offered.  

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed and he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.  

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


